DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illing et al (US 2017/0294774).
For claim 1, Illing teaches a circuit (Figure 22) comprising:
an electronic switch (2) having a load current path (IL) coupled between an output node (23) and a supply node (22) and configured to connect or disconnect the output node and the supply node in accordance with a drive signal (21, as understood by examination of Figure 22); 
a control circuit (1) configured to generate the drive signal based on an input signal (SIN, as understood by examination of Figure 22); 
a monitoring circuit (4) included in the control circuit and configured to receive a current sense signal representing the load current passing through the load current path (CS, [0044]) and to determine a first protection signal (S4) based on the current sense signal and at least one wire parameter that characterizes a wire (overload) operably connected to the output node ([0041]-[0044]), the first protection signal being indicative of whether to disconnect the output node from supply node ([0041] -[0044]); and 
wherein the control circuit is configured to operate in a normal mode (wire protection mode) and at least in an idle mode (idle mode, [0097]-[0100]); 
wherein the control circuit is configured to change from normal mode to idle mode when at least the following idle mode conditions are fulfilled: the load current is below a given current threshold and the electronic switch is switched on ([0097]-[0100]); and
wherein, in idle mode, the monitoring circuit is inactive (S42 is inactive, [0099]).
For claim 2, Illing further teaches:
 the electronic switch is implemented as field-effect transistor (as understood by examination of Figure 22), and wherein the circuit further comprises a temperature sensor (52), which is configured to provide a temperature signal indicative of a junction temperature of the field-effect transistor ([0051]).
For claim 3, Illing further teaches the idle mode conditions further include at least one of the following: 
a temperature of the electronic switch is below a given temperature threshold ([0097]).
For claim 4, Illing further teaches:
the monitoring circuit is configured to determine a temperature value indicative of a wire temperature difference above ambient temperature ([0097]), and wherein the idle mode conditions further include: 
the determined temperature value indicative of a wire temperature difference is lower than a given threshold value ([0097]).
For claim 5, Illing further teaches:
control circuit is configured to change from normal mode to idle mode, when the idle mode conditions are fulfilled throughout a delay time period ([0109]).
For claim 7, Illing further teaches:
a current sense circuit (all but 25 of Figure 6) included in or coupled to the electronic switch (25), the current sense circuit being configured to generate the current sense signal (CS) and a further current sense signal (IS1).
For claim 9, Illing further teaches:
the control circuit is further configured to change to a sleep mode, when the input signal indicates to switch the electronic switch off ([0100]).
For claim 10, Illing further teaches:
a digital output node (output of 6) configured to output a signal generated by the control circuit (SIDLE), when a control mode of the control circuit changes from idle mode into normal mode ([0098]).
For claim 11, Illing further teaches:
in idle mode, all clocked digital circuitry included in the control circuit is deactivated (as understood by [0103]).
For claim 12, Illing further teaches:
the control circuit is configured to terminate idle mode when at least one of the idle mode conditions are violated ([0097]-[0100]).
For claim 13 Illing teaches a method (via Figure 22) comprising: 
establishing a load current path (path of IL) between an output node (23) and a supply node (22) by activating an electronic switch (2) in accordance with a drive signal (21) generated by a control circuit (1) that is configured to operate in a normal mode (wire protection mode) and at least in an idle mode (idle mode, [0097]-[0100]); 
determining, by a monitoring circuit included in the control circuit (4) and when the control circuit operates in normal mode, a first protection signal (S4) based on a current sense signal (CS), which represents a load current passing through the load current path (as understood by examination of Figure 22), and at least one wire parameter that characterizes a wire operably connected to the output node (overload, [0041]-[0044]), the first protection signal being indicative of whether to disconnect the output node from supply node ([0041]-[0044]); and 
changing from normal mode to idle mode, when at least the following idle mode conditions are fulfilled: the load current is below a given current threshold and the electronic switch is switched on ([0097]-[0100]).
For claim 14, Illing further teaches:
the control circuit generates the drive signal based on an input signal (SIN, as understood by examination of Figure 22) and the method further includes changing to a sleep mode, when the input signal indicates to switch the electronic switch off ([0100]).
For claim 15, Illing further teaches:
determining a temperature value indicative of a wire temperature difference above ambient temperature ([0097]), wherein the idle mode conditions further include: the determined temperature value indicative of a wire temperature difference is lower than a given threshold value ([0097]).
For claim 16, Illing further teaches:
wherein changing from normal mode to idle mode includes: changing from normal mode to idle mode, when the idle mode conditions are fulfilled throughout a delay time period ([0109]).
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849